United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                             Charles R. Fulbruge III
                              No. 05-10792                           Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

HECTOR ALONSO,

                                      Defendant-Appellant.
                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 6:04-CR-77-4
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Hector Alonso on direct

appeal has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).      Alonso has filed a

response and a pro se motion.     His motion is DENIED.     Our

independent review of counsel’s brief, Alonso’s response, and the

record discloses that there are no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

Alonso’s motion to proceed pro se is DENIED, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.